To compel respondent to return to relator, as chairman of the board of auditors of Wayne county, the books belonging to .said board, where a conflict has arisen, respecting the title to the office of county auditor, between an appointee of the^governor and one holding over because of the death of an auditor-elect, •and the sheriff had taken sides, seizing the books of the office.
Granted, wdth costs, January 23, 1891; holding that the appointee of the governor was not entitled to the office, and that, although title to office will not usually be settled in mandamus proceedings, where a person in office de jure and de facto is interfered with by one whose lack of title is plain under adjudicated ■cases in our own courts, it is proper and best to settle the question by mandamus.